Exhibit 10.01

 

LOGO [g686525img001.jpg]

February 3, 2014

Mark Garfield

Dear Mark,

We are delighted to offer you the position of Senior Vice President, Chief
Accounting Officer at Symantec Corporation, Mountain View, reporting to Thomas
Seifert. You are joining a talented and passionate team driven to protect the
world’s information and the people who use it. We do work that matters and we
are confident you will find rewarding opportunities with us.

Start Date

When your first day of employment is determined, please contact Bettina Koblick.

Salary

Your starting annual base salary will be $350,000.00.

Symantec Annual Executive Incentive Plan

Based on your position, you will participate in the Symantec Annual Executive
Incentive Plan, an incentive program that rewards achievement of Symantec
Corporation’s financial objectives as well as your individual performance. At
100% of company and individual performance, you will be eligible to receive an
additional 60% of your annual base salary, prorated based on your date of hire.
To receive the bonus, you must satisfy the requirement of the Symantec Annual
Executive Incentive Plan. Details of the Plan will be available to you once you
begin your employment.

Sign-On Bonus

In addition to your salary, you will receive a sign-on bonus in the amount of
$150,000.00 (less withholding allowances), which will be advanced to you
following your initial 30 days of employment. In the event you voluntarily
resign (or we terminate your employment for cause, which includes poor
performance) before one year from your start date, you agree to repay this
bonus. To help repay it, you authorize Symantec to withhold the bonus amount
from your final pay and from other money that may be due to you. Examples could
include final wages, accrued but unused paid time off benefits, expense
reimbursements or unpaid commissions. If required by applicable law, you agree
to sign a separate authorization for such deductions. If you still owe us any
portion of the advance after deductions, or if no deductions were taken, you
agree to pay Symantec the outstanding amount within 30 days of your last day of
employment.

Symantec Corporation World Headquarters — 350 Ellis Street Mountain View, CA
94043 United States — Phone: +1 650-527-8000



--------------------------------------------------------------------------------

LOGO [g686525img001.jpg]

You also agree that, if you do not repay, and we must take legal action to
recover all or any portion of the advance from you, you could also be
responsible for reasonable attorneys’ fees, costs of suit and any collection
expenses.

Equity Grants

You will be granted Restricted Stock Units (RSUs) of Symantec common stock
valued at $400,000.00 at the time of grant. The grant occurs after your hire
date, and the number of RSUs to be granted will be calculated based on the
20-day trailing average of the value of Symantec’s stock as of the end of the
month prior to the grant date. This RSU grant has a 4-year vesting schedule with
50% of the shares vesting on a designated vest date approximately 2 years from
the grant date. The remainder will vest annually at a 25% rate on designated
annual vest dates. Details regarding your RSU grant date, pricing and vesting
schedule will be provided at the time you receive your grant.

In addition, we have determined a long-term incentive target in the amount of
$1,000,000.00 for your position to be granted in fiscal 2015. Of the total
value, we anticipate $500,000 will be granted in the form of Performance-based
Restricted Stock Units under the terms of the plan to be approved for all
executives for fiscal 2015 and $500,000 will be granted in the form of
time-vested Restricted Stock Units with 4-year vesting. We expect both of these
grants will be made to you in 2014 at the beginning of Symantec’s fiscal 2015 at
the time of our annual executive grant under the terms of the company’s existing
plans.

Relocation Assistance

Symantec will provide you with relocation assistance. Review the attached
Relocation Agreement and sign to confirm your acceptance. Please return it with
this offer letter. If you have questions, contact your recruiter.

Benefits

You are eligible to participate in a wide variety of generous employee benefit
plans, including Symantec’s Stock Purchase Plan, matching 401(k) savings and
investment plan, and health insurance, among many others. For information on
your Symantec U.S. Benefits, please visit our www.symantecbenefits.com website.
Choosing the right combination of benefits is an important personal decision.
Use this site to learn your options and discuss your current and future needs
with your family. After your start date, you can enroll in the benefits that
best fit your life.

Proprietary Information

The attached Symantec Confidentiality and Intellectual Property Agreement must
be signed and returned with your offer letter. It requires that you represent
and warrant to us that: 1) you are not subject to any terms or conditions that
restrict or may restrict your ability to carry out your duties for Symantec; 2)
you will not bring with you any confidential or proprietary material of any
former employer; and 3) you will hold in confidence any proprietary information
received as an employee of Symantec and will assign to us any inventions that
you make while employed by Symantec.

Company Policies

As a Symantec employee, you agree to comply with all applicable Company
policies, including but not limited to, our Code of Conduct.

Symantec Corporation World Headquarters — 350 Ellis Street Mountain View, CA
94043 United States — Phone: +1 650-527-8000



--------------------------------------------------------------------------------

LOGO [g686525img001.jpg]

Employment Status

This letter does not constitute a contract of employment for any specific period
of time but creates an “employment at will” relationship. This means that you do
not have a contract of employment for any particular duration. You are free to
resign at any time. Similarly, Symantec is free to terminate your employment at
any time for any reason with or without cause. Any statements or representation
to the contrary, or contradicting any provisions of this letter, are superseded
by this offer. Participation in any of Symantec’s stock or benefit programs is
not assurance of continued employment for any particular period of time. Any
modification of this form must be in writing and signed by the Company CEO.

Federal law requires that Symantec document an employee’s authorization to work
in the United States. To comply, Symantec must have a completed Form I-9 for you
on your first working day. You agree to provide Symantec with documentation
required by the Form I-9 to confirm you are authorized to work in the United
States. If you have any questions about this requirement, which applies to U.S.
citizens and non-U.S. citizens alike, contact your recruiter.

Please review this offer and confirm your acceptance by the end of business on
Friday, February 7 by signing in the space indicated below, and either emailing
(scanning) to USOnboarding@symantec.com or faxing to (650) 429-5252.

This offer is contingent upon successful completion of your background check.
Should you have any questions on this offer, do not hesitate to call Brent
Powell at 408-439-8413or the HR helpdesk at 1-800-497-2580.

Mark, we are very pleased to have you come to work at Symantec. We will continue
to be the leading force in protecting the world’s information and people—and we
look forward to you joining us to make a difference in the world.

Sincerely,

 

LOGO [g686525img003.jpg]

Jesse Connell

Vice President, Global Talent Acquisition

I accept the offer of employment stated in this letter,

 

/s/ MARK GARFIELD

Mark Garfield

  

02/05/14

Date

  

BP/JR

Symantec Corporation World Headquarters — 350 Ellis Street Mountain View, CA
94043 United States — Phone: +1 650-527-8000